891 F.2d 289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glendola COLLINS (Widow of Forrest Gordon Collins), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES OF AMERICA, Respondent.
No. 89-3778.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The petitioner seeks review of a decision of the Benefits Review Board ("Board") denying her widow's benefits under the Black Lung Benefits Act.   The respondent now moves for vacation of the Board's decision and remand to the Board with instructions for payment of benefits in view of this Court's decision in  Farmer v. Rogers, 839 F.2d 269, 273 (6th Cir.1988).   Upon review and consideration, we conclude that remand for the payment of benefits is appropriate.


2
It is therefore ORDERED that the respondent's motion is granted.   This case shall be remanded to the Board, which is instructed to vacate its decision and remand this case to the Deputy Commissioner for the payment of benefits.